Citation Nr: 0830803	
Decision Date: 09/11/08    Archive Date: 09/22/08

DOCKET NO.  06-30 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of a left 
shoulder injury. 


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1982 to May 
2005. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied 
service connection, in pertinent part, for residuals of a 
left shoulder injury, cervical strain and lumbar spine 
spasms.  In his VA Form 9, Appeal to the Board of Veterans' 
Appeals, the veteran indicated that he was also specifically 
appealing the issues of cervical strain and lumbar spine 
spasms.  However, the RO granted service connection for those 
disabilities in a rating decision of July 2006.  As a result, 
those issues are no longer before the Board.  


FINDING OF FACT

There is no competent lay or medical evidence of a current 
left shoulder disability.  


CONCLUSION OF LAW

The criteria for service connection for residuals of a left 
shoulder injury have not been met.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. § 3.303, 3.304 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide and; (3) that the claimant is expected to provide.  
See 38 C.F.R. § 3.159(b)(1) and 73 Fed. Reg. 23,353 (Apr. 30, 
2008).  This notice must be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

In the present appeal, the veteran was provided with a notice 
in October 2005, which is after the date of the initial 
unfavorable decision.  Under such circumstances, VA's duty to 
notify may not be "satisfied by various post-decisional 
communications from which a claimant might have been able to 
infer what evidence the VA found lacking in the claimant's 
presentation."  Rather, such notice errors may instead be 
cured by issuance of a fully compliant notice, followed by 
readjudication of the claim.  See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006) (where notice was not provided 
prior to the initial adjudication, this timing problem can be 
cured by the Board remanding for the issuance of a notice 
followed by readjudication of the claim) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant notification followed by readjudication of 
the claim is sufficient to cure a timing defect).  

In this case, the duty to notify was partially satisfied 
subsequent to the initial decision in a letter to the 
appellant in October 2005 that addressed all notice elements 
except the assignment of a rating and effective date.  The 
letter informed the appellant of what evidence was required 
to substantiate the claim and of the appellant's and VA's 
respective duties for obtaining evidence.  Although the 
notice was not sent before the initial decision in this 
matter, the Board finds that any presumption of prejudice was 
overcome because once notice was provided, the appellant was 
given ample time to respond.  Moreover, the RO also 
readjudicated the case in a July 2006 statement of the case 
after the notice was provided.  Furthermore, although the 
notice provided in October 2005 did not address either the 
rating criteria or effective date provisions that are 
pertinent to the appellant's claim, such error was harmless 
given that service connection is being denied, and hence no 
rating or effective date will be assigned.  For these 
reasons, it is not prejudicial to the appellant for the Board 
to proceed to finally decide this appeal as the timing error 
did not affect the essential fairness of the adjudication.

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any 
evidence that could not be obtained.  VA has also obtained 
medical examinations.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.

The veteran served as an operations specialist in the U.S. 
Navy, retiring at the rank of Chief Petty Officer.  He 
contends that service connection is warranted for a left 
shoulder condition.  

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.   38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.
 
In order to establish service connection for a claimed 
disorder, there must be
(1) medical evidence of current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer 
v. Derwinski, 
3 Vet. App. 223 (1992).  Such determination is based on an 
analysis of all the evidence of record and evaluation of its 
credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).
 
Service medical records showed that the veteran was injured 
in June 2004 when as a pedestrian when he was struck on the 
left side by an automobile in a parking lot.  Physicians at a 
private hospital emergency room noted that the veteran 
reported pain in the left shoulder and scapula, back, and 
right wrist.  The veteran also experienced a scalp 
laceration, abrasions, and bleeding from the left ear.  X-
rays of the left shoulder were negative.  Other imaging was 
obtained to rule out head and back injuries, and the veteran 
received treatment for lacerations.  He was discharged from 
the hospital the same day with follow up care at a military 
clinic.  After two days, the veteran continued to experience 
left shoulder pain and reduced range of motion and was 
referred to a private clinic for rehabilitation therapy. 

In June 2004, a private clinic examiner noted a reduced range 
of motion of the left and right shoulders.  The examiner 
noted slightly decreased muscle strength and limited function 
of the left arm on movement above shoulder height.  The 
veteran underwent twelve sessions of physical therapy through 
September 2004.  Although constant pain persisted in the 
right shoulder, the examiner noted that left shoulder pain 
was reduced to intermittent, and the range of motion improved 
to normal.  

In September 2004, a military examiner noted the veteran's 
reports that his therapy resulted in some improvement but 
that he continued to have bilateral shoulder pain, numbness 
and a sensation of bone on bone contact.  A magnetic 
resonance image of the left shoulder in September 2004 was 
normal.   Two weeks later, an examiner noted the veteran's 
reports of left shoulder muscle spasms.  Range of motion was 
normal, but the area was tender and not responsive to pain 
medication.  The examiner noted that the veteran preferred to 
continue physical therapy in lieu of arthroscopic surgery.  
In October 2004, an examiner in an orthopedic clinic noted 
that the veteran continued to experience right shoulder pain, 
popping, and indications of impingement but made no comment 
regarding left shoulder symptoms. 

In November 2004, the veteran underwent arthroscopic surgery 
on the right shoulder.  The attending physician noted that 
the left shoulder pain resolved with physical therapy but 
that the right shoulder never improved.  The physician made 
no further comment regarding the left shoulder and performed 
surgery on the right shoulder including debridement of a 
partial rotator cuff tear.  Follow-up examinations for the 
next two months showed only the status of the right shoulder.  
In January 2005, a military nurse case manager noted that the 
veteran was satisfied with a full range of motion of the left 
shoulder.  Outpatient military clinic records showed follow-
up treatment for back pain and skin disorders but no further 
treatment of the left shoulder.  

In January 2005 medical assessment, the veteran stated that 
he no longer used any medication or was limited in his 
ability to perform his military duties. However, he noted 
that he continued to experience left shoulder pain and 
intended to apply for VA disability benefits.  A military 
examiner performed a short form physical examination and made 
no clinical comments regarding the left shoulder.  

Prior to retirement in February 2005, the veteran received a 
VA examination to address seven physical problems including a 
left shoulder condition.  The VA physician did not note a 
review of the service medical records but noted the 
circumstances of the veteran's pedestrian accident in June 
2004.  The physician noted that the left shoulder was sore 
after the accident but improved with physical therapy.  The 
right shoulder required surgery but also was improving.  He 
noted that the veteran had a full range of motion of the left 
shoulder.  There is no evidence that additional imaging 
studies were obtained.  The physician diagnosed "left 
shoulder sprain recovering."  In March 2005, the RO granted 
service connection and a 
10 percent rating for residuals of right shoulder surgery but 
denied service connection for the left shoulder because there 
was no competent medical evidence of a residual or chronic 
left shoulder disability.  

In a September 2005 notice of disagreement, the veteran 
stated that his service medical records showed that he 
received treatment for a left shoulder injury and that he had 
not received an adequate VA examination.  In a September 2006 
substantive appeal, the veteran stated that he had injured 
his left shoulder in the same accident as his right shoulder.

The Board concludes that service connection for residual of a 
left shoulder injury is not warranted because there is no lay 
or medical evidence of any chronic residual symptoms from the 
injury in service.  In his most recent communications, the 
veteran stated that he was injured in service in June 2004.  
He also called attention to the records of private 
rehabilitation therapy from the accident through September 
2004.  However, the veteran did not state that he currently 
experiences any symptoms or loss of function of the left arm 
or shoulder.  The private, military, and VA examinations 
subsequent to the accident showed that therapy for the left 
shoulder was successful.  Imaging studies were normal and a 
full range of motion was achieved.  On the short form 
military physical examination in January 2005 and the VA 
examination in February 2005, the veteran reported no 
residual symptoms or limitations of the left shoulder.   

The Board has considered whether the VA examination in 
February 2005 was inadequate and whether an additional 
examination was required in this case under the duty to 
assist provisions codified at 38 U.S.C.A. § 5103A(d) and by 
regulation found at 38 C.F.R. § 3.159(c)(4).  See McLendon v. 
Nicholson, 20 Vet. App. 79, 81 (2006).  The duty to assist 
under 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4) is 
triggered when it is necessary to obtain an examination to 
make a decision in the case.  Factors to consider in 
determining whether an examination is necessary include 
whether there is evidence of a current disability, and 
whether there is evidence that the disability may be 
associated with the appellant's military service but there is 
not sufficient medical evidence to make a decision on the 
claim. Id.   

Here, the Board closely reviewed the clinical comments 
provided by the VA physician in February 2005 and finds that 
the examiner accurately stated the relevant medical history, 
noted the veteran's current symptoms, and provided 
observations of the range of motion and function of the left 
shoulder.  He did not note any adverse symptoms or mobility 
deficits.  Although the physician did not order additional 
imaging, the Board concludes that the absence of new studies 
does not render the examination necessarily inadequate.  
Absent evidence to the contrary, the Board considers that the 
physician is competent to provide an assessment of the 
veteran's left shoulder condition and would have ordered 
additional studies if medically indicated.  Therefore, the 
Board concludes that the February 2005 was adequate.  In the 
absence of any reports by the veteran of further symptoms or 
loss of function since that examination, the Board concludes 
that there is sufficient medical evidence to make a decision 
in this case.  

The weight of the credible evidence demonstrates that the 
veteran does not have residuals of a left shoulder injury or 
a current left shoulder disability.   As the preponderance of 
the evidence is against this claim, the "benefit of the 
doubt" rule is not for application, and the Board must deny 
the claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  The veteran retains the right to 
petition to reopen the claim by submitting new and material 
evidence of a current disability.   


ORDER

Service connection for residuals of a left shoulder injury is 
denied.  



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


